DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 07/26/2021 has been entered and carefully considered. Claims 1 and 19 are amended. Claims 1-20 have been examined and rejected.
 
Response to Amendment and Arguments
3.	Applicant’s arguments filed on 07/26/2021 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Power et al. (2019/0104022) in view of Gottschlich et al. (U.S. PGPub 2019/0319977) in view of Morad (U.S. PGPub 2018/0246558).
As per claims 1 and 19,

generating a fingerprint from telemetry data associated with an execution for a new workload using an autoencoder; comparing the fingerprint of the new workload to fingerprints associated with previously executed workloads (Power, see para 0015, 0068 and , multiple metrics may be combined to produce a synthetic composite metric (a fingerprint) that represents a fingerprint of the system under normal operational conditions while delivering a required level of service assurance, fingerprint may be repetitively calculated over a time window to produce a pattern of service behavior that can be used for comparison purposes against the fingerprint, Data collected and tagged by telemetry collector 412 may be exposed in one example to a fingerprint analytics module, FAM 456 may include a reference fingerprint, which may be provided, e.g., by the VNFD 452, and may also calculate an operational fingerprint according to the current operating metrics of a particular VNF 408, FAM 456 compares the reference fingerprint to the operational fingerprint, and may compute variation on a sliding window);

Power fails to exclusively teach generating a fingerprint from telemetry data associated with an execution for a new workload using an autoencoder.
In a similar field of endeavor Gottschlich teaches generating a fingerprint from telemetry data associated with an execution for a new workload using an autoencoder (Gottschlich, 0043, as shown in fig. 2 fingerprint extractor 150, PMU events 205, 210 are processed by a first histogram extractor 220 to form a first histogram extraction, processed trace information 215 from the trace processor 140 is processed by an N-gram sequencer 230 to form one or more N-gram sequences. The N-gram sequence(s) are provided to a second histogram extractor 240 to form a second histogram extraction, the first and second histogram extractions are provided to a fingerprint generator 250 to form the process fingerprint).

Power in view of Gottschlich fails to exclusively teach and converging the resources allocated to the new workload and resources allocated to running workloads based on an error metric for the new workload and an error metric for each of the running workloads, wherein converging includes adjusting the resources allocated to the new workload and/or the resources allocated to the running workloads based on the error metrics.
In a similar field of endeavor Morad teaches and converging the resources allocated to the new workload and resources allocated to running workloads based on an error metric for the new workload and an error metric for each of the running workloads (Morad see para 0034, 0045-0058, current workload (new workload + running workload) is based on the currently running applications, processes, or both, executed by the server 110 continuously monitored, the tuner 115 is configured to receive load data of performance counters from the processing system 111, the operating system, a performance counter provides the number of committed instructions in a core processor, the number of off-chip memory requests, metrics sampler 220  receive data from CPU performance counters, peripheral performance counters, OS metrics, application metrics, external power meters, or any combination to 


As per claim 2
Power in view of Gottschlich in view of Morad teaches the method of claim 1, wherein the allocation of resources to the new workload is an initial allocation of the resource (Power 0075, block 504, a new VNF instance is provisioned on a hardware platform according to a VNFD, as illustrated in the preceding examples. Note that in some embodiments, provisioning may include applying a filter).

As per claim 3
Power in view of Gottschlich in view of Morad teaches the method of claim 2, further comprising converging the resources of the new workload and other running workloads such that the resources allocated to the new workload allow compliance with a services level agreement (Power 0070, FAM 456 detects a difference in the fingerprint exceeding a threshold (a match), an actuation action trigger may be sent to orchestrator 444 with appropriate metadata to enable orchestrator 444 to adjust the behavior of the 

As per claim 4
Power in view of Gottschlich in view of Morad teaches the method of claim 1, wherein the telemetry data used in generating the fingerprint of the new workload is generated from an initial portion of the telemetry data that corresponds to a period of time at a beginning of an execution of the new workload (Power 0076 and 0077, block 508, VNF-specific metrics are collected for the newly provisioned VNF, including any metrics specified in a VNFD that was used to spawn the VNF, block 516, available platform metrics 512 are received and filtered to prepare an operational fingerprint for the current instance of the VNF).

As per claim 5
Power in view of Gottschlich in view of Morad teaches the method of claim 5, wherein the period of time is predetermined (Power see para 0077, block 516, available platform metrics 512 are received and filtered to prepare an operational fingerprint for the current instance of the VNF, operational fingerprint may be compared to a reference 

As per claim 6
Power in view of Gottschlich in view of Morad teaches the method of claim 1, wherein the autoencoder has been trained using telemetry data from the previous workloads (Gottschlich, see para 0047, the fingerprint database 115 in memory 110 is trained with clusters of similar fingerprints and an associated classification. Once deployed after training by the fingerprint clusterer 170, the fingerprint database 115 is used by the fingerprint classifier 180 to classify new process fingerprints based on a distance and/or other similarity between the new fingerprint and a cluster of known, classified fingerprints in the fingerprint database 115).

As per claim 7
Power in view of Gottschlich in view of Morad teaches the method of claim 1, further comprising generating a new autoencoder based on the new workload when no match to the fingerprint of the new workload is found (Gottschlich, see para 0047, the fingerprint database 115 in memory 110 is trained with clusters of similar fingerprints and an associated classification. Once deployed after training by the fingerprint clusterer 170, the fingerprint database 115 is used by the fingerprint classifier 180 to classify new process fingerprints based on a distance and/or other similarity between 

As per claim 8
Power in view of Gottschlich in view of Morad teaches the method of claim 1, further comprising collecting telemetry data from a plurality of workloads (Power see para 0067, Telemetry collector 412 may then apply to available platform metrics 440 a policy filter that is specific to each VNF 408, identifying the metrics on a per-ingredient basis, tag the metrics data on a per-VNF basis, or in other words, each metric may be associated with a corresponding VNF 408 that is consuming or using the resource associated with that metric, hardware resources used by VNF 1 408-1 may be tagged according to VNF 1 408-1, while other hardware resources that are allocated to VNF 2 408-2 may have their respective metrics tagged for VNF 2 408-2).

As per claim 9
Power in view of Gottschlich in view of Morad teaches the method of claim 8, further comprising training a plurality of models corresponding to a plurality of workloads and generating a plurality of fingerprints for each of the plurality of workloads (Gottschlich, see para 0057, as shown in fig. 5 telemetry analyzer 190 including a communication interface 510, a classification vector processor 520, a crowd telemetry aggregator 530, artificial intelligence model(s) 540, the crowd telemetry aggregator 530 gathers telemetry information from a plurality of systems exposed to same or similar fingerprints. The classification vector processor can train and deploy and otherwise 

As per claim 10
Power in view of Gottschlich in view of Morad teaches the method of claim 1, wherein the telemetry data includes at least one of CPU usage, memory usage, and/or network usage (Power see para 0018, fingerprint may be repetitively calculated over a time window to produce a pattern of service behavior that can be used for comparison purposes against the fingerprint, comparing service metrics include radar plots across multiple platform vectors such as memory, CPU utilization, network input/output (I/O) or frequency domain distributions).

As per claim 11
Power in view of Gottschlich in view of Morad teaches the method of claim 10, further comprising generating time series data for the telemetry data (Gottschlich, see para 0031, 0033 the telemetry collector 130 can request CPU telemetry events including a processor trace and/or other source of CPU control flow information, one or more performance monitor unit (PMU) counters, gathered over a time interval, CPU telemetry information can be provided to the telemetry collector 130 from one or more performance counters providing counter values at a time (time 1 with counter value 1, counter value 2, counter value 3, etc., and time 2 with counter value 4, counter value 5, counter value 6))


Power in view of Gottschlich in view of Morad teaches the method of claim 1, further comprising adjusting the resources allocated to the new workload based on the allocated resources, interference from other workloads, and a metric of interest Power 0070, FAM 456 detects a difference in the fingerprint exceeding a threshold (a match), an actuation action trigger may be sent to orchestrator 444 with appropriate metadata to enable orchestrator 444 to adjust the behavior of the VNF 408, provisioning additional instances of VNF 408 or allocating additional resources or capability (memory, storage, processors, or network bandwidth) in the case that performance metrics are not being met, reducing capability (de-allocating instances of the VNF, or reducing the allocation of memory, storage, processors, or network bandwidth) in the case of over-provisioning, taking action to increase performance of the VNF (elevating or reducing a Quality of Service (QoS) or service level agreement (SLA) metric)).

As per claim 13
Power in view of Gottschlich in view of Morad teaches the method of claim 1 further comprising allocating resources to comply with a given SLA and account for features of the new workload, and an infrastructure in which the new workload and other workloads concurrently run Power 0070, FAM 456 detects a difference in the fingerprint exceeding a threshold (a match), an actuation action trigger may be sent to orchestrator 444 with appropriate metadata to enable orchestrator 444 to adjust the behavior of the VNF 408, provisioning additional instances of VNF 408 or allocating additional resources or capability (memory, storage, processors, or network bandwidth) in the 

As per claim 14
Power in view of Gottschlich in view of Morad teaches the method of claim 1, wherein the autoencoder is trained by regressing data against itself such that an output of the autoencoder is similar to an input to the autoencoder (Gottschlich, see para 0044, fingerprint analyzer 160 processes fingerprints extracted by the fingerprint extractor 150 to determine similarity between two fingerprints. For example, the fingerprint analyzer 160 uses one or more distance metrics to measure a similarity between two histograms, h1 and h2, the fingerprint analyzer 160 measures similarity between histograms using one or more of a Jaccard distance, a Hamming distance, a Euclidean distance, a cosine similarity, etc. When comparing two fingerprints, the fingerprint analyzer 160 creates a fingerprint similarity feature vector in which each field corresponds to a distance metric between the matching histograms in the two fingerprints).

As per claim 15
Power in view of Gottschlich in view of Morad teaches the method of claim 1, wherein comparing is performed based on features of the fingerprint and a distance between features of the fingerprint to features of the fingerprints from the previous 

As per claim 16
Power in view of Gottschlich in view of Morad teaches the method of claim 1, further comprising training an autoencoder per class of workload (Gottschlich, see para 0046 fingerprint clusterer 170 is active during a training phase to cluster fingerprints of multiple processor traces from a training application set. The fingerprints are clustered by the clusterer 170 based on the similarity measurements determined by the fingerprint analyzer 160. Results of the clustering (cluster centroids, sizes, and diameters) are stored in the fingerprint database 115 in memory 110, for example. In certain examples, the fingerprint clusterer 170 learns or is trained to cluster fingerprints using unsupervised learning with unlabeled samples from a same program family, one-class training with known results can be used to train the fingerprint clusterer 170 to identify similar fingerprints that should be clustered and classified together).

As per claim 17
Power in view of Gottschlich in view of Morad teaches the method of claim 15, further comprising: collecting telemetry data from workloads; generating time series of 

As per claim 18
Power in view of Gottschlich in view of Morad teaches the method of claim 1, further comprising converging the workloads, wherein workloads that have converged are monitored and when an error of monitored workloads exceeds a threshold, the monitored workloads are actively controlled to converge the workloads (Power see para 0074-0080, to block 520, if there is a variation between the operational fingerprint and the reference fingerprint, then in block 524, appropriate corrective action may be taken and the and the same process of generating, monitoring and comparing fingerprints as shown in fig.5 will run on the newly allocated resources).

As per claim 20
Power in view of Gottschlich in view of Morad teaches the non-transitory computer readable storage of claim 19, the operations further comprising converging 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457